Citation Nr: 9926478	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-45 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a temporary total evaluation due to hospital 
treatment in excess of 21 days for a service-connected 
disability under 38 C.F.R. § 4.29 (1998).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to June 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to a temporary 
total evaluation due to hospital treatment in excess of 21 
days for a service-connected disability.


FINDING OF FACT

The hospital treatment which the veteran underwent during the 
period from December 4, 1995 through December 26, 1995 at the 
VA Medical Center (MC) in Los Angeles, California was not 
required by any of his service connected disabilities.


CONCLUSION OF LAW

The requirements for a temporary total rating based on 
hospitalization from December 4, 1995 through December 26, 
1995 have not been met.  38 C.F.R. § 4.29 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 1988, the veteran was granted service connection for 
PTSD.  The veteran has also been granted service connection 
for tinea pedis and ingrown toenails, status-post the removal 
of his great toenails.  The veteran has no other service 
connected disabilities.  38 U.S.C.A. § 101(16) (West 1991); 
38 C.F.R. § 3.1(k) (1998).

According to a hospital discharge summary dated in December 
1995, the veteran was hospitalized at the VAMC in Los 
Angeles, California from December 4, 1995 through December 
26, 1995.  Upon admission, the veteran reported that he was 
suffering from increased irritability, as well as dreams and 
memories of combat in Vietnam.  The veteran was reportedly 
admitted to a locked inpatient unit for observation of 
depression and unpredictable behavior.  Upon discharge, his 
final diagnosis was noted to be organic mood disorder, 
alcohol dependence, and organic amnesiac disorder possibly 
secondary to alcohol, although the VA physician reportedly 
could not rule out other causes for his amnesia.  He was also 
diagnosed with mixed personality disorder and the VA 
physician noted a diagnosis of "rule out post[-]traumatic 
stress disorder."

The veteran essentially contends that he was hospitalized for 
treatment of his PTSD for over 21 days and thus should be 
entitled to a total temporary evaluation for that period.  

Pursuant to 38 C.F.R. § 4.29 (1998), a total disability 
rating will be assigned when it is established that a 
service-connected disability has required hospital treatment 
in a VA hospital for a period in excess of 21 days.  In this 
case, the period of hospitalization for which the veteran 
seeks a total disability rating was not required for 
treatment of any service-connected disability.  The treating 
physician specifically ruled out PTSD as a diagnosis at that 
time.  The veteran has requested relief for which there is no 
authority in law for VA to grant and thus, his claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board notes that the veteran and his representative have 
argued that his December 1995 hospitalization was due to an 
exacerbation of his PTSD symptoms.  Specifically, at his 
December 1996 hearing, they contended that he was admitted 
for treatment of his PTSD and that the physicians later 
decided to also treat his alcoholism.  They also contended 
that because the VA hospital report reflects that the veteran 
reported symptoms such as flashbacks to Vietnam, which are 
commonly associated with PTSD, that he was obviously treated 
for his PTSD while in the hospital.  

However, the veteran and his representative do not have the 
necessary medical qualifications, training or expertise to 
give probative opinions on medical issues related to his 
treatment; and neither do the VA adjudicators who have been 
designated to review the facts and circumstances of this 
case.  Espiritu v. Derwinski, 2 Vet. App. 363 (1992); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The hospital summary reflects that treatment for the period 
in question was for  alcohol abuse, organic mood disorder, 
organic amnestic disorder, and mixed personality disorder.  
The veteran is not service connected for these disabilities.  
Additionally, the veteran's treating physicians specifically 
ruled out PTSD as a diagnosis at that time.  There is no 
suggestion that he was hospitalized for his service-connected 
foot problems.  Therefore, there is no competent medical 
evidence that the veteran's hospitalization was due to any 
service-connected disability.  Thus, his claim must be denied 
as a matter of law.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to a total disability rating for hospitalization 
during the period from December 4, 1995 through December 26, 
1995 is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

